 



EXHIBIT 10.4
FORM OF IRREVOCABLE PROXY
     In connection with the purchase of                      shares of common
stock of HAPC, Inc., a Delaware corporation (the “Company”) by I-Flow
Corporation, a Delaware corporation (“I-Flow”), pursuant to the Share Purchase
Agreement dated as of October 18, 2007 (the “Agreement”) between I-Flow and the
undersigned, the undersigned hereby irrevocably (to the fullest extent permitted
by law) appoints I-Flow Corporation, Donald M. Earhart and Jack H. Halperin as
the sole and exclusive attorneys-in-fact and proxies of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
rights of the undersigned with respect to the Shares acquired pursuant to the
Agreement (the “Shares”), including, without limitation, all voting rights
relating to the Company’s Special Annual Meeting of Stockholders that convened
on September 26, 2007 and was adjourned to October 19, 2007, and at any further
adjournment thereof. Upon the execution of this Proxy, any and all prior proxies
given by the undersigned with respect to any of the Shares are hereby revoked
and the undersigned agrees not to grant any subsequent proxies with respect to
the voting rights granted by this Proxy until after the Expiration Time (as
defined below).
     This Proxy is irrevocable (to the fullest extent permitted by law) and is
coupled with an interest. As used herein, the term “Expiration Time” shall mean
the tenth anniversary of the date of this Proxy.
     Each of the attorneys-in-fact and proxies named above is hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Time, to
act as the undersigned’s attorney-in-fact and proxy to vote the Shares, and to
exercise all voting, consent and similar rights of the undersigned with respect
to the Shares (including, without limitation, the power to execute and deliver
written consents), at every annual, special or adjourned meeting of stockholders
of the Company and in every written consent in lieu of such meeting.
     Any obligation of the undersigned hereunder shall be binding upon the
successors, heirs and legal or personal representatives of the undersigned, and
shall survive the death or incapacity of the undersigned.
     This Proxy shall terminate, and be of no further force and effect,
automatically at the Expiration Time.

            WITNESS:  

[                    ]   BENEFICIAL HOLDER:

[                    ]
        By:             Name:             Title:        

